DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (WO 2007/039426) in view of Hoshino (2017/0038528), Krause (4,689,065), and Ganz (CN 109210533 machine translation).  Regarding claim 15 and 21, Ganz teaches a method for creating a weld seam between two glass components, the process comprising providing two glass cylinder components each having a first end, an opposing second end, a central bore and a ground surface, clamping the first end of each glass component in the respective chucks of a lathe (page 9 lines 15, 28-29), moving the glass cylinder components towards each other using the lathe into an enclosure in which the second end of the first glass cylinder component and the second end of the second glass cylinder component are heated, softened, and welded together to form the weld seam in a weld zone, jointly and simultaneously heating and softening the second end of the first glass cylinder component and the second end of the second glass cylinder component in the enclosure, using at least one propane quartz melting torch directing a flame inside the enclosure and toward the second ends of the glass cylinder components as the glass cylinder components move toward each other, pressing the softened second ends of the glass cylinder components against each other to form the weld seam in the weld zone of the welded assembly, and cooling the welded assembly to ambient temperature (figure 1-2, page 3 lines 2-4, 7-12, page 4 lines 3-10, 15-16, page 12 lines 9-18).  Ganz teaches the second end of each glass cylinder component is heated to a temperature of about 2200°C-2300°C with a flame burner (page 12, lines 13-15), to soften and melt the end faces of the both glass components (page 3 lines 1-6). The flame essentially creates substantially smooth polished surfaces in the weld zone proximate the second end of each glass component. 
Ganz further teaches the enclosure comprises a muffle tube (page 10 lines 3-4, 8-10), wherein the muffle tube is made of naturally occurring quarts and lined with a high quality quartz grain layer (page 10 lines 8-13) or alternatively of high-purity quartz glass (page 10 lines 24-26). However, Ganz also acknowledges it is conventional to have an enclosure composed of quartz glass bricks (page 11 lines 21-24), which would naturally be stacked to produce an enclosure. Ganz teaches the muffle tube provides for a reduced impurities, most probably due to the high purity quartz glass material used for the muffle tube.  Nonetheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the enclosure comprise of stacked quartz glass bricks as an alternative to the muffle tube, as Ganz teaches it is a conventional enclosure for predictably providing for successful welding of glass cylinders. Furthermore, as Ganz teaches a natural quartz glass with a high purity liner or a high purity opaque quartz glass can be used, it would have been obvious to one of ordinary skill in the art to provide for quartz glass bricks made of similar material, such as high purity opaque quartz glass, thereby also providing for reduced impurities. 
Ganz is silent regarding an increased hydroxide content.  Hoshino teaches when heating and fire polishing a glass with an oxyhydrogen flame, hydroxide groups diffuses into the glass to a concentration of about 30ppm ([0050]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the smooth polished surfaces resulting from heating with a propane/oxygen burner (page 3 line 3) have an increased hydroxide content, as taught by Hoshino. As mentioned, Hoshino teaches a hydroxide content of 30 ppm can be expected. Hoshino further teaches some diffusion in the interior of the glass can be expected ([0050]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected most, if not all, of the weld zone to have a hydroxide content greater than about 10ppm average, even a content between 20-100ppm, in a 10 µm depth from the surface, since the whole end is heated with the flame and polished, as taught by Hoshino. 
Ganz is also silent regarding a tensile strength of the weld zone. Krause teaches a method for welding two glass components, such as optical fiber waveguides, using a flame burner (abstract, figure 1, col.2 lines 10-25, 67-65). Krause teaches an expected tensile strength of the welded assembly can be at or above 3.45GPa, which is greater than 10 MPa (col. 3 lines 65-68).  Krause teaches using an oxyhydrogen flame contributes to the high-strength weld (col. 3 lines 44-46).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a tensile strength of at least 10 MPa in the weld of the welded assembly, as it is similarly heated with a propane/oxygen flame burner, as taught by Krause. 
Ganz teaches the glass cylinder components are hollow tubes, thereby comprising an outside diameter and an inside diameter. Ganz further exemplifies one of the glass cylinder components has an outer diameter of 180 mm and inner diameter of 50 mm, which provides for a ratio of outer diameter to inner diameter of 3.6 (page 12 top paragraph). Ganz doesn’t specify the diameter of the other glass tube, but does show in figure 1 a hollow cylinder and glass tube of very similar size. Ganz discloses in another reference (‘533) the welding of a hollow glass cylinder with a glass tube, wherein the glass tube has the same inner diameter and a wall thickness only slight thinner than the hollow cylinder (page 2 lines 9-16, figure 1). Ganz ‘633 also provides for an example of a hollow cylinder having an outer diameter of 200 mm and inner diameter of 50 mm (page 7 line 26), which provides for a ratio of outer diameter to inner diameter of 4. Since the glass tube is only slightly thinner than the hollow glass cylinder, it would have been obvious to one of ordinary skill in the art to expect the glass tube to have a ratio of outer diameter to inner diameter of about 4 or about 3.6.  
Regarding claim 16, Ganz further teaches pressing a paddle against the outer surface of the weld zone to shape the weld zone after pressing the softened second ends together (page 3 lines 13-14).
Regarding claim 17, Ganz teaches introducing a purging gas into the central bore during the heating and softening step (page 12 lines 13-18). Naturally, this flow of purge gas would prevent the flame from entering the central bore, thereby assuring that the hydroxide content on the inside surface of the cylinder is less than on the outside surface of the cylinder.
Regarding claim 22, Ganz further teaches providing a chamfered second end on at least one of the two glass cylinder components (page 3 lines 1-2). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (WO 2007/039426) in view of Hoshino (2017/0038528), Krause (4,689,065), and Ganz (CN 109210533 machine translation) as applied to claim 15 above, and further in view of Sato et al. (2008/0216513).  Ganz teaches the glass components are cylinders often used for making optical fibers (page 1 lines 27-28) and often require high purity. Ganz further teaches the welding process can produce impurities that may deposit on the glass components (page 3 lines 15-20). As discussed above in reference to Hoshino, heating with a flame results OH impurities to diffuse into the second ends. Sato teaches impurities can be removed by cleaning with hydrofluoric acid to remove a surface of the glass to a depth in the range of 1-100 µm from the surface, and even exemplifies a depth of 10µm ([0026]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the further step of removing about 10 µm depth of the surface of the weld zone, so as to remove OH contaminants. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (WO 2007/039426) in view of Hoshino (2017/0038528), Krause (4,689,065), Ganz (CN 109210533 machine translation), and Sato et al. (2008/0216513) as applied to claim 18 above, and further in view of Fukazaki et al. (6,334,973). Ganz doesn’t specify a cooling rate for the cooling step. Fukazaki teaches a method for forming an optical waveguide comprising heating a glass component to a temperature as low as possible for deforming, deforming a glass component, and cooling the formed glass component slowly until the glass transition temperature is reached and then fast cooling to a handling temperature (col. 9 lines 15-19, 30-36). Sato specifies the cooling is performed at a rate of 30°C/min for the slow cooling step and at a rate of 50°C/min for the fast cooling step (col. 11 lines 25-35).  The fast cooling step at a rate of 50°C/min allows for faster removal of the glass component for final cooling to room temperature, for a glass component that is intended for use as an optical waveguide. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar cooling step for glass component of Ganz, as it provides for predictable success of rapidly cooling the optical waveguide component of Ganz, after reaching a deformation temperature for welding.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (WO 2007/039426) in view of Hoshino (2017/0038528), Krause (4,689,065), and Ganz (CN 109210533 machine translation) as applied to claim 15 above, and further in view of Walther et al. (2017/0183255).  Ganz teaches the method for producing the glass component comprises producing a porous soot material via an OVD process, vitrifying the soot preform, cutting off the ends of the glass blank, grinding the outer peripheral surface, and drilling a hole to produce hollow cylinders (page 12 lines 1-4). Ganz teaches the further step of etching the glass cylinder with hydrofluoric acid (page 12 lines 5-8).  However, Ganz doesn’t specify a surface roughness of the ground surface. Walther teaches glass surfaces that are chemically etched can have a surface roughness of between 50-300nm, which is less than 6 µm. Ganz further teaches the surface roughness of a fire polished surface can expected to have a surface roughness of about 5nm or less ([0091]).  Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to have expected Ganz’s step of heating the second ends of the glass components until softened and melted would result in a fire polished surface with a surface roughness of 5nm or less. Thus, the roughness of the ground surface of the cylinder has a roughness of less than 6 µm and the smooth polished surface has a roughness of less than 0.3 µm.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a welding process for welding two glass cylinders in an enclosure comprising layers of stacked quartz glass bricks disposed on a base layer of graphite.

Response to Arguments
Applicant’s arguments, see page 2, filed September 8, 2022, with respect to the rejection(s) of claim 15 under Ganz, Hoshino, Krause, and Shimada have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganz ‘533.
In further regards to Ganz, Applicant argues Ganz teaches away from modifying the enclosure with quartz glass bricks. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741